Appeal from an order of the Family Court, Monroe County (Joan S. Kohout, J.), entered August 23, 2004 in a proceeding pursuant to Family Court Act article 3. The order revoked respondent’s probation and placed respondent in the custody of the New York State Office of Children and Family Services for a period of 12 months.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent appeals from two orders in proceedings pursuant to Family Court Act article 3, revoking his probation and placing him in the custody of the New York State Office of Children and Family Services for concurrent periods of 12 months. Family Court did not abuse its broad discretion in determining that placement was the least restrictive alternative that provided both for the best interests of respondent and for the protection of the community (see § 352.2 [2] [a]). The court’s determination is supported by a preponderance of the evidence (see § 350.3 [2]), is not an abuse of discretion, and therefore should not be disturbed (see Matter of Yancy W., 231 AD2d 856, 857 [1996]). Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Lawton, JJ.